Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 16, 2022

The Court of Appeals hereby passes the following order:

A22A1571. DARIUS TERRY v. BRIAN ADAMS.

      After a jury trial, Darius Terry was found guilty of aggravated assault, robbery,
and obstructing an officer. We affirmed Terry’s conviction on appeal. See Terry v. the
State, Case No. A16A1395 (decided Aug. 2, 2016). In January 2022, Terry filed a
petition for writ of habeas corpus, which the trial court dismissed. Terry then filed a
notice of appeal in this Court.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par.
III (4). Accordingly, we hereby TRANSFER this appeal to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/16/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.